Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 5

TO

NOTE PURCHASE AGREEMENT

THIS AMENDMENT NO. 5 TO NOTE PURCHASE AGREEMENT (this “Amendment”) dated as of
October 30, 2015, is entered into among Navistar Financial Securities
Corporation, as the Seller (the “Seller”), Navistar Financial Corporation, as
the Servicer (the “Servicer”), Deutsche Bank AG, New York Branch (“Deutsche
Bank”), as a Managing Agent and as a Committed Purchaser, Credit Suisse AG, New
York Branch (“CS NYB”), as a Managing Agent, Credit Suisse AG, Cayman Islands
Branch (“CS CIB”), as a Committed Purchaser, Alpine Securitization Corp.
(“Alpine”), as a Conduit Purchaser, and Bank of America, National Association
(“Bank of America”; together with Deutsche Bank, CS NYB, CS CIB and Alpine, the
“Purchaser Parties”), as Administrative Agent (in such capacity, the
“Administrative Agent”), as a Managing Agent and as a Committed Purchaser.
Capitalized terms used herein without definition shall have the meanings set
forth or incorporated by reference in the Agreement, the Indenture or the
Indenture Supplement, as applicable.

R E C I T A L S

A. The parties hereto are parties to that certain Note Purchase Agreement dated
as of August 29, 2012 (as amended by Amendment No. 1 to Note Purchase Agreement
dated as of March 18, 2013, Amendment No. 2 to Note Purchase Agreement dated as
of September 13, 2013, Amendment No. 3 to Note Purchase Agreement dated as of
March 12, 2014, and Amendment No. 4 to Note Purchase Agreement dated as of
January 26, 2015, the “Agreement”).

B. The parties to the Agreement desire to extend the Scheduled Purchase
Expiration Date to October 28, 2016, and to further amend the Agreement as set
forth in this Amendment.

C. With the consent of the parties hereto, effective as of the date of this
Amendment, (i) the Issuing Entity desires to pay in full the principal and
interest owing with respect to the Series 2012-VFN Note held by the Deutsche
Bank Purchaser Group and to reduce the Commitment of Deutsche Bank to zero and
(ii) the members of the Deutsche Bank Purchaser Group shall cease to be parties
to the Agreement.

D. Pursuant to Sections 2.04 and 11.01 of the Agreement, the parties to the
Agreement desire to further amend the Agreement as hereafter set forth.

E. NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Incremental Funding by the Bank of America Purchaser Group and the Alpine
Purchaser Group.

a. Incremental Funding. The Servicer hereby requests that the Bank of America
Purchaser Group and the Alpine Purchaser Group fund an Incremental Funding on
the date hereof in principal amount of $61,250,000 on a pro rata basis based on
the respective Purchaser Percentages of the Committed Purchasers in such
Purchaser Groups, determined after giving effect to the termination of Deutsche
Bank’s Commitment. Such



--------------------------------------------------------------------------------

Incremental Funding shall be funded solely by the Bank of America Purchaser
Group and the Alpine Purchaser Group on the date hereof in accordance with the
terms of the Agreement and upon satisfaction of all conditions precedent thereto
specified in Section 2.03(b) of the Agreement (except that the parties agree to
waive the requirement in Section 2.03(b)(vii)).

b. Consents. The parties hereto hereby consent to (i) the non-ratable
Incremental Funding to be funded by the Bank of America Purchaser Group and the
Alpine Purchaser Group as set forth in clause (a) above and (ii) the non-ratable
payoff of Deutsche Bank as set forth in Section 2 below.

2. Termination of Deutsche Bank Purchaser Group.

a. Payoff Amount. Not later than 3:00 p.m. New York City time on the date
hereof, the Issuing Entity shall pay (or caused to be paid) to Deutsche Bank, as
Managing Agent for the Deutsche Bank Purchaser Group, the following amounts with
respect to the Series 2012-VFN Note held by Deutsche Bank on behalf of the
Deutsche Bank Purchaser Group:

Principal: $61,250,000

Accrued Series 2012-VFN Monthly Interest: $7,483.06

Accrued Non-Use Fees: $5,166.67

b. Termination. Deutsche Bank acknowledges and agrees that the amounts described
in Section 2(a) above (the “Payoff Amount”) constitute all amounts due and owing
to the Deutsche Bank Purchaser Group. Upon payment in full of the Payoff Amount
to Deutsche Bank by no later than 3:00 p.m. New York City time on the date
hereof, the Commitment of Deutsche Bank shall be reduced to zero, and the
members of the Deutsche Bank Purchaser Group shall cease to be parties to the
Agreement.

c. Reduction in Maximum Funded Amount.

i. Following the termination contemplated by Section 2(b) above, the Maximum
Funded Amount shall be reduced to $375,000,000.

ii. The parties agree to waive the requirement in Section 2.05(a) of written
notice at lease five Business Days before such reduction is to take place.

d. Cancellation of Series 2012-VFN Note. On the date hereof, Deutsche Bank shall
deliver the Series 2012-VFN Note held by the Deutsche Bank Purchaser Group to
the Indenture Trustee for cancellation.

 

2



--------------------------------------------------------------------------------

3. Amendments to Agreement.

a. The definitions of “Deutsche Bank”, “Deutsche Bank Alternate Rate”, “Deutsche
Bank Purchaser Group” and “Deutsche Bank Spread” in Section 1.01 of the
Agreement are hereby deleted in their entirety.

b. Clause (B)(iii) of the definition of “LIBOR” in Section 1.01 of the Agreement
is hereby amended by adding the following proviso to the end thereof:

“; provided that in the event the rate determined in accordance with clause
(A) or (B) above is below zero, such rate will be deemed to be zero”.

c. The definition of “Scheduled Purchase Expiration Date” in Section 1.01 of the
Agreement is hereby amended to replace the date “January 25, 2016” set forth
therein with the date “October 28, 2016”.

d. In furtherance of the termination of the members of the Deutsche Bank
Purchaser Group as parties to this Agreement, all other remaining references to
“Deutsche Bank”, “Deutsche Bank Alternate Rate”, “Deutsche Bank Purchaser Group”
and “Deutsche Bank Spread” shall be deemed be of no further effect, and all
provisions referencing such terminated parties shall be read to give effect to
the termination contemplated by Section 2 of this Amendment.

4. Representations and Warranties. The Seller hereby represents and warrants to
each of the Purchaser Parties that, after giving effect to this Amendment, no
potential Early Redemption Event or Early Redemption Event has occurred and is
now continuing, and NFC hereby represents and warrants to each of the Purchaser
Parties that, after giving effect to this Amendment, no potential Early
Redemption Event, Early Redemption Event or Servicer Termination Event has
occurred and is now continuing.

5. Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller’s securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.

6. Conditions Precedent. The effectiveness of this Amendment is subject to
(i) receipt (whether by e-mail, facsimile or otherwise) by the Administrative
Agent of counterparts of this Amendment executed by each of the other parties
hereto, (ii) satisfaction of each of the conditions precedent described in
Section 2.04 of the Agreement, (iii) receipt by each Managing Agent of the
applicable Amendment Fee pursuant to and in accordance with the Fourth Amended
and Restated Fee Letter, dated as of the date hereof, (iv) receipt by Deutsche
Bank of the Payoff Amount, and (v) receipt and cancellation by the Indenture
Trustee of the Series 2012-VFN Note held by Deutsche Bank on behalf of the
Deutsche Bank Purchaser Group.

 

3



--------------------------------------------------------------------------------

7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

9. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures commence on the following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION,

as the Seller

 

By:  

    /s/ Mary Ellen Kummer

  Name: Mary Ellen Kummer   Title:   Vice President and Treasurer

 

NAVISTAR FINANCIAL CORPORATION,

as the Servicer

 

By:  

    /s/ Mary Ellen Kummer

  Name: Mary Ellen Kummer   Title:   Vice President and Treasurer

[signatures continue on the following page]

 

  S-1   NAVMOT II Series 2012-VFN     Amendment No. 5 to Note Purchase Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Administrative Agent

 

By:  

    /s/ Adarsh Dhand

  Name : Adarsh Dhand   Title:    Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Managing Agent

for the Bank of America Purchaser Group

 

By:  

    /s/ Adarsh Dhand

  Name : Adarsh Dhand   Title:    Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Committed Purchaser

for the Bank of America Purchaser Group

 

By:  

    /s/ Adarsh Dhand

  Name: Adarsh Dhand   Title:    Vice President

[signatures continue on the following page]

 

  S-2   NAVMOT II Series 2012-VFN     Amendment No. 5 to Note Purchase Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,

as the Managing Agent

for the Deutsche Bank Purchaser Group

 

By:  

    /s/ Joseph McElroy

  Name: Joseph McElroy   Title:   Director

 

By:  

    /s/ Daniel Gerber

  Name: Daniel Gerber   Title:   Director

DEUTSCHE BANK AG, NEW YORK BRANCH,

as the Committed Purchaser

for the Deutsche Bank Purchaser Group

 

By:  

    /s/ Joseph McElroy

  Name: Joseph McElroy   Title:   Director

 

By:  

    /s/ Daniel Gerber

  Name: Daniel Gerber   Title:   Director

[signatures continue on the following page]

 

  S-3   NAVMOT II Series 2012-VFN     Amendment No. 5 to Note Purchase Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG,

NEW YORK BRANCH,

as the Managing Agent

for the CS Purchaser Group

   

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH,

as the Committed Purchaser

for the CS Purchaser Group

By:  

    /s/ Patrick J. Hart

    By:  

    /s/ Patrick J. Hart

  Name: Patrick J. Hart       Name: Patrick J. Hart   Title:   Vice President  
    Title:   Vice President By:  

    /s/ Erin McCutcheon

    By:  

    /s/ Erin McCutcheon

  Name: Erin McCutcheon       Name: Erin McCutcheon   Title:   Vice President  
    Title:   Vice President

ALPINE SECURITIZATION CORP.,

as a Conduit Purchaser

for the CS Purchaser Group

 

By:   Credit Suisse AG, New York Branch,   as its administrative agent

 

By:  

    /s/ Patrick J. Hart

  Name: Patrick J. Hart   Title:   Vice President

 

By:  

    /s/ Erin McCutcheon

  Name: Erin McCutcheon   Title:   Vice President

 

  S-4   NAVMOT II Series 2012-VFN     Amendment No. 5 to Note Purchase Agreement